113 Ga. App. 15 (1966)
146 S.E.2d 921
BRAZELL
v.
ANDERSON et al.
41664.
Court of Appeals of Georgia.
Submitted January 10, 1966.
Decided January 20, 1966.
Dawson & Phillips, Richard D. Phillips, for appellant.
R. L. Carr, for appellees.
*17 EBERHARDT, Judge.
1. Where the natural mother of a child has not given her written consent to its adoption and she has not abandoned her rights to it, the superior court is without power to grant an order of adoption to third parties. Code § 74-403. This is true although the natural father may have given his written consent to the adoption.
2. The mere leaving of a child in custody of another for a length of time (here, approximately nine years) does not constitute abandonment. Johnson v. Strickland, 88 Ga. App. 281 (76 *16 SE2d 533); Holbrook v. Rodgers, 105 Ga. App. 219 (124 SE2d 443). Failure to supply the child with the necessities of life, though an element of abandonment, is not alone sufficient, and this is particularly true as to the natural mother, the duty of affording the necessities being that of the father. Code § 74-105; Blue Ridge Park Nurseries v. Owen, 41 Ga. App. 98 (4) (152 S.E. 485).
3. The evidence fails to show an abandonment by the mother, and since she has given no written consent to the child's adoption, the granting of the order was error.
Judgment reversed. Bell, P. J., and Jordan, J., concur.